IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. AP-76,974


EX PARTE RANDOLPH EUGENE ARLEDGE, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 21,693 IN THE 13TH DISTRICT COURT

FROM NAVARRO COUNTY



Per curiam.
 
O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to ninety-nine years' imprisonment.  The Tenth Court of Appeals affirmed his conviction. 
Arledge v. State, No. 10-84-00079-CR (Tex. App.--Waco 1985, no pet.).
	This is a subsequent application for a writ of habeas corpus.  Applicant contends that he is
actually innocent and that his due process rights were violated because he was convicted based on
false testimony.  The trial court made findings of fact and conclusions of law and recommended that
we grant relief on each of Applicant's grounds.  The State agreed.  We hold that this application
contains sufficient specific facts establishing that the factual bases of Applicant's grounds were not
previously available.  Tex. Code Crim. Proc. art. 11.07, § 4(a)(1).  We also hold that Applicant has
established by clear and convincing evidence that he is actually innocent.  Ex parte Elizondo,  947
S.W.2d 202, 209 (Tex. Crim. App. 1996).  Relief is granted.  The judgment in cause number 21,693
in the 13th District Court of Navarro County is set aside, and Applicant is remanded to the custody
of the Sheriff of Navarro County.  It appears that Applicant has been released on bond.  Tex. Code
Crim. Proc. art. 11.65.  The trial court shall issue any necessary bench warrant within 10 days after
the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: March 6, 2013
Do not publish